           Case 1:19-cv-00114-RP Document 1 Filed 02/15/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

ALEXIS QUINONES,                        §
                                        §
               Plaintiff,               §
                                        §
v.                                      §            Cause No. 1:19-cv-114
                                        §
ADECCO USA, INC.,                       §
                                        §
        Defendant.                      §                A Jury is Demanded
                                        §
                                        §


                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ALEXIS QUINONES, by and through her undersigned counsel,

brings this action against Defendant, ADECCO USA, INC. (hereinafter sometimes

referred to as “Defendant”), pursuant to the Fair Labor Standards Act of 1938

(FLSA), 52 Stat. 1060, as amended, 29 U.S.C. §201 et seq (1994 ed. and Supp.

III)(“FLSA”).

                                       PARTIES

     1. Plaintiff resides in Travis County, Texas.

     2. From May of 2018 to February 13, 2019, Defendant employed Plaintiff as a

        recruiter.

     3. Plaintiff, ALEXIS QUINONES, was an “employee” of Defendant, as that

        term is defined by the FLSA. During her employment with the Defendant,
                                                                              1
      Case 1:19-cv-00114-RP Document 1 Filed 02/15/19 Page 2 of 6




   the Plaintiff was individually and directly engaged in interstate commerce by

   her regular and recurring use the instrumentalities thereof (use of internet and

   interstate telephone calls) as part of her regular and recurring job duties, and

   her work was essential to Defendants’ business.

4. During her employment, Defendant paid Plaintiff at the rate of $40,000.00 per

   year, plus bonuses.

5. Plaintiff’s primary duties were to perform recruiting services for Defendant’s

   clients.

6. Plaintiff’s hours of work varied based on Defendant’s schedule for the week.

   The Plaintiff typically worked in excess of 60 hours per workweek.

7. Defendant, ADECCO USA, INC., is a corporation formed and existing under

   the laws of the State of Florida and which maintains and operates a business

   in Travis County, Texas.

8. Defendant has operated a staffing agency for over 50 years.

9. Defendant is subject to the provisions of the FLSA because at all relevant

   times it engaged in interstate commerce or was part of an enterprise engaged

   in interstate commerce as defined by 29 U.S.C. §§203(r) and (s).

10.At all times material to this complaint, Defendant had employees subject to

   the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

                         JURISDICTION AND VENUE
                                                                                 2
      Case 1:19-cv-00114-RP Document 1 Filed 02/15/19 Page 3 of 6




11.This Court has jurisdiction under the FLSA pursuant to 28 U.S.C. §1331 and

   29 U.S.C. §216(b).

12.Venue is proper pursuant to 28 U.S.C. § 1391(b), because Defendant and

   Plaintiff transacted business within this judicial district and the events

   underlying this complaint occurred within this judicial district.

13.At all times material to this complaint, Defendant employed two or more

   employees and had an annual dollar volume of sales or business done of at

   least $500,000.00.

14.At all times material to this complaint, Defendant was an enterprise engaged

   in interstate commerce, operating a business engaged in commerce or in the

   production of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29

   U.S.C. §§ 203(r)-(s).

                     UNPAID OVERTIME WAGES

15.During her employment with Defendant, Plaintiff worked numerous

   workweeks in excess of 40 hours per week.

16. During the weeks of employment where Plaintiff worked more than 40 hours,

   Defendant failed to pay Plaintiff the overtime premium required by the FLSA.

17.Plaintiff did not hold a position while employed by the Defendant that would

   qualify as exempt from the overtime requirements of the FLSA.




                                                                              3
      Case 1:19-cv-00114-RP Document 1 Filed 02/15/19 Page 4 of 6




18.Defendant did not make a good faith effort to comply with the overtime

   provisions contained within the FLSA.

19. At all times relevant to this case, the Defendant had knowledge of Plaintiff’s

   regular and overtime work. Defendant approved Plaintiff’s work and hours.

   Plaintiff’s work benefitted Defendant.

20. Defendant’s actions were willful and in blatant disregard for Plaintiff’s

   federally protected rights.

21. Defendant is liable to Plaintiff under the FLSA for all unpaid wages and

   overtime compensation as well as for liquidated damages, attorney’s fees, out

   of pocket expenses and costs of Court.

22.As a result of Defendant’s unlawful conduct, Plaintiff is entitled to actual and

   compensatory damages, including the amount of overtime which was not paid

   and which should have been paid at the proper overtime premium.

23. Plaintiff further seeks liquidated damages as Defendant’s conduct is in

   violation of Section 7 of the FLSA, 29 U.S.C. § 207.

24. Plaintiff also seeks compensation of recoverable expenses, costs of court, and

   reasonable and necessary attorney’s fees pursuant to 29 U.S.C. §216(b).

25. Plaintiff has retained the law firm of Ross Law, P.C. to represent her in this

   suit. Plaintiff has entered into a valid contract with Ross Law, P.C. and has

   appointed that firm and the undersigned counsel to be her sole agent, attorney-


                                                                                 4
         Case 1:19-cv-00114-RP Document 1 Filed 02/15/19 Page 5 of 6




      in-fact, and representative in this suit, exclusive of all other parties, including

      Plaintiff. To avoid tortious interference with Plaintiff’s obligations to their

      attorneys in this suit, all communications concerning this suit must be made

      by Defendant and Defendant’s attorneys solely to and through the

      undersigned counsel. Plaintiff’s contract with and representation by Ross

      Law, P.C. and the undersigned attorney gives rise to a claim for reasonable

      and necessary attorney’s fees that Plaintiff is entitled to collect from

      Defendant pursuant to 29 U. S. C. § 216(b).

                                PRAYER FOR RELIEF

      Plaintiff, ALEXIS QUINONES, prays that the Court assume jurisdiction of

this cause and that Defendant be cited to appear. Plaintiff prays that the Court award

the following relief, under law and equity, as applicable:

   a. Judgment against Defendant for all unpaid overtime wages found to be due

      and owing;

   b. Judgment against Defendant that its violations of the FLSA were willful;

   c. Judgment against Defendant for an amount equal to the unpaid overtime

      compensation as liquidated damages;

   d. If liquidated damages are not awarded, an award of pre-judgment interest;

   e. Post-judgment interest at the applicable rate;




                                                                                       5
         Case 1:19-cv-00114-RP Document 1 Filed 02/15/19 Page 6 of 6




   f. All costs, recoverable expenses and attorney’s fees incurred in prosecuting

      these claims;

   g. Leave to amend to add claims under applicable state laws, if necessary; and,

   h. For such further relief as the Court deems just and equitable to which Plaintiff

      is entitled.

                            JURY TRIAL DEMAND

      Plaintiff, ALEXIS QUINONES, hereby demands a trial by jury on all claims

she has asserted in this Complaint.



                                       Respectfully submitted,

                                       ROSS LAW GROUP




                                       ______________________________
                                       CHARLES L. SCALISE
                                       Texas Bar No. 24064621
                                       Attorney-in-Charge
                                       1104 San Antonio Street
                                       Harris, Texas 78701
                                       (512) 474-7677 Telephone
                                       (512) 474-5306 Facsimile
                                       Charles@rosslawgroup.com

                                       ATTORNEYS FOR PLAINTIFF




                                                                                    6
